558 So. 2d 534 (1990)
Jerry SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1406.
District Court of Appeal of Florida, First District.
March 29, 1990.
Michael E. Allen, Public Defender, and Nancy L. Showalter, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Edward C. Hill, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
BARFIELD, Judge.
The inclusion of special conditions of probation in a written order that were not orally pronounced at the sentencing hearing mandates reversal and remand for correction of the written order to conform to the oral pronouncement. Rowland v. State, 548 So. 2d 812 (Fla. 1st DCA 1989); Williams v. State, 542 So. 2d 479 (Fla. 1989).
The imposition of costs without affording the defendant proper notice and opportunity to object also mandates reversal of the costs assessment without prejudice to the State's right to seek reassessment upon proper notice and an opportunity to be heard. Jenkins v. State, 444 So. 2d 947 (Fla. 1984).
REVERSED and REMANDED for further proceedings consistent with this opinion.
SHIVERS, C.J., and WIGGINTON, J., concur.